One-minute speeches (Rule 144)
The next item is one-minute speeches.
Mr President, the mounting crisis in relations between Estonia and Russia affects us all. What we have is a clear case of undue pressure by a large country against a small one. This is the kind of behaviour from which the European Union protects small states. Russia has persistently accused Estonia of nurturing something that it calls 'fascism', without producing a shred of evidence. The campaign brings the very idea of anti-fascism into disrepute, above all because Russia itself is behaving like a fascist state. The campaign dishonours the memory of those who really did fight fascism and especially those who gave their lives in that struggle, millions of Russians included. Anti-fascism means democracy and equality of respect for all. Russia, by contradicting this, is reviving fascism and thereby turning into a threat to Europe as a whole.
Madam President, I would like to raise a serious matter of EU funding being misused, in my view, for the destruction of archaeological heritage in Ireland. I appeal to Commissioner Dimas to intervene directly with Minister Roche in Ireland to ensure that these subsidies, which are being provided to build the N3 motorway in County Meath, are not facilitating the destruction of a recently discovered Neolithic site - a 'woodhenge'. This is an extremely important site, quite close to the historic Tara Hill. The Director of the National Museum in Ireland has called for a complete archaeological excavation, but, given that Minister Roche has been deaf to all expert advice so far, there is a real risk that this unique Neolithic site will be lost. In view of the European investment in this motorway project, it is essential that the Commission step in to ensure that a significant part of not only Irish heritage, but by definition also part of European heritage, is properly excavated, and that if necessary the N3 motorway be reconfigured to achieve that objective.
(IT) Madam President, ladies and gentlemen, I believe that we are about to witness a dishonourable - I repeat: dishonourable - episode in the European Union, the responsibility for which rests primarily with the Council and with the inertia of the Commission, which are in breach of compulsory mandates that we have given them. In December 1994 we were defeated by a mere eight votes when the universal moratorium on the death penalty was about to be established. Since then, for 13 years, the overwhelming majority of the UN has been ready to vote for this great principle of civilisation. Since then the European Union has prevented them from voting.
Parliament has said during this part-session that the General Affairs and External Relations Council (GAERC) that will take place on Monday 14 May is probably preparing, once again, to betray the mandate entrusted to it and to postpone for yet another year this certain victory.
Madam President, I would ask you to urge the President of Parliament to deal promptly with the issue.
(PL) Madam President, Poland's fruit growers have suffered yet another setback. Poor protection of the internal market against excessive imports and dumping has been compounded by frost which has destroyed some 90% of this year's harvest. The losses, estimated at some 1.5 billion EUR, are beyond the means of the Polish Government and insurance companies. Low returns on fruit farming, particularly soft fruits, and especially since Poland's accession to the EU, has meant a reluctance to insure harvests, both by insurance companies and by the farmers themselves, who simply cannot afford it. This situation requires immediate assistance from the European Union, both emergency aid and long-term aid for the coming years. If not, Poland's farmers will be condemned to bankruptcy, and the EU to importing its fruit from third countries.
Madam President, the European Commission has wisely dropped plans to enforce complete metrication in the UK. It realises that nothing would be more likely to ferment rebellion against the European Union amongst the general population than for them to lose the pound, the pint and the mile. This is a victory for Britain, but it is only a skirmish that has been won. The European Union has made a tactical withdrawal in order to fight more strategic battles later. The struggle for British independence is still being waged and the final victory, when Britain leaves the European Union, is still some way off. The next big confrontation will be over the revised European Constitution. At this point I would like to add my voice to those calling for a posthumous royal pardon to be granted to the metric martyr, Steve Thoburn, who was convicted in the year 2000 for the heinous criminal offence of selling bananas in pounds and ounces.
(DE) Madam President, I should like to inform the public and those responsible of an outrageous case of obstructing the work of an independent Member of the European Parliament. In Austria, the top candidate of the Liberal Forum at the last student elections, Martin Ehrenhauser, received a letter on 20 April 2007 stating: 'We are offering you a job as a contract agent from 15 May 2007 working for the political group of Non-attached Members in the European Parliament.' Mr Ehrenhauser travelled here. Suddenly the letter is no longer valid. The reason: a political instruction from the very top, from the new Secretary General, Harald Rømer.
This is unacceptable. It was a bolt from the blue and in this case it affects me. You will be aware that every Member has the right to work with at least one member of parliamentary staff in his group in his mother tongue. I am the only one who is denied this privilege, because there is a desire to make the work of an unpleasant critic more difficult. At the same time, it is precisely the large groups here that allocate themselves legions of staff who are loyal to their party. Altogether Parliament employs thousands of staff.
I call on the Bureau and those responsible to investigate this case. This kind of thing is detrimental to Parliament and it is also detrimental to our understanding of democracy.
(CS) Madam President, ladies and gentlemen, in these post-modern times, marriage is becoming less and less popular, especially among young people, yet it remains the foundation of the family. It is thus in the interest of the Member States and of the EU as a whole to support marriage. Following our accession to the EU, I frequently hear complaints about the long-term complications people face when they marry citizens of other Member States.
It is hard for EU citizens to understand that there is no agreement between EU Member States on the mutual recognition of official documents. Men and women wanting to get married have to spend time and effort going around numerous offices to complete bureaucratic formalities in order to make the wedding possible. For me too as an MEP it is hard to understand why the offices of one Member State refuse to recognise marriage certificates or confirmations of citizenship as stated in normal documents. Young people find the process of obtaining current documents and having them super-legalised especially arduous. I am under no illusions about our ability to harmonise codes. Nevertheless our citizens certainly deserve some simple measures aimed at simplifying those laws.
(LT) Russia is behaving disgracefully in Estonia and is not even trying to hide its behaviour. The Russians have commenced an economic blockade against a European Union Member State. In the past, Russia has behaved more subtly in Latvia or Lithuania, or in other countries, which is perhaps why the European Union has been nonchalant about most of Russia's actions. After the events in Estonia I urge you to reconsider the European Union's relations with Russia. Strategic partnership should be replaced by principled, honourable and pragmatic cooperation.
In my opinion, it is essential to postpone the 18 May meeting in Samara. We need to lay out the European Union's opinion to Russia on what conditions are essential for such meetings to be able to take place again in the future. Javier Solana must go to Moscow and clearly state the European Union's position. Europe has enough arguments. My fear is that some European Union leaders will want to have yet another photo opportunity with the antidemocratic Putin, rather than defend the European Union's democratic values.
Madam President, I start by saying to you - and I hope you will convey this to the President - how much I enjoyed the initiative he took in inviting Nobel Prize winners here this afternoon and particularly hearing from distinguished scientists speaking to us in this Chamber. We have many issues to deal with, colleagues, involving science and technology and we do not have enough dialogue with the science and technology community. Through this speech tonight, I would like to draw to the attention of all my colleagues the fact that the Parliament's own Science and Technology Assessment Unit, of which I am privileged to be Vice-President, with my colleague Mr Busquin as President, is holding a major event in the June Strasbourg week, called the STOA Experience. There will be exhibitions of recent work and many distinguished scientists will meet and talk to Members about the projects we have under way. I hope many colleagues will take a real opportunity to step up dialogue between ourselves in this Parliament and the leaders in the science and technology community within the European Union.
Thank you for drawing that to our attention, Mr Harbour.
Madam President, I would like to emphasise a point which is not universally known in the European Union. This is the fact that - with the exception of Denmark - cars are most expensive in my country, the smallest country in the EU. This is mainly due to the fact that there is an extraordinary tax called registration tax, which is sometimes higher than the value of the car itself. This means that, in a country where wages are on a par at most with middle-income Europe, the price of vehicles, whether new or second hand, is exorbitant. This creates undue stress for middle- and lower-income families when it comes to changing their cars. It also affects the whole idea of world climate change. Although Malta is small, car owners find it terribly difficult to change their cars to more efficient energy-saving cars and those which produce less exhaust.
Madam President, as an Irish Member I am delighted to have one minute to add my voice to the many voices who celebrate and applaud what happened yesterday in Belfast. Indeed it is fitting that earlier today we congratulated Betty Williams, Mairead Corrigan, David Trimble and John Hume, all Nobel Prize winners, for their contribution to peace-building and peacemaking in Northern Ireland. Betty Williams and Mairead Corrigan worked within their communities and that is where real peace building is achieved, between people, between families, between neighbours and between communities. But we also need political leadership to drive the process forward and today we honoured two of those politicians, David Trimble and John Hume. There were many other politicians at different levels who took risks for peace and they too deserve our applause.
As we celebrate 50 years of the EU, it is most appropriate to recognise that the EU has also played an important role in the peace process in Northern Ireland, giving us moral and economic support. For that support I believe I can say on my own behalf and on behalf of Irish people, thank you to the EU for believing in us and supporting us on the road to peace.
. - (HU) Over the past six years, factories on Austrian territory have been continuously polluting the waters of the Rába River. The Rába crosses the Hungarian border already filled with polluted, foamy water. The Hungarian Minister of Environmental Protection, who stepped down yesterday, gave the Austrian factories until 1 May to stop the pollution, but no progress has so far been made. On 1 April, together with my colleague I personally delivered to the Austrian authorities the petition of the Hungarian delegation of the People's Party, calling upon the provincial and federal government to take the necessary steps. To date we have received no answer to our petition.
The Austro-Hungarian Water Commission, which years ago granted the factories an operating licence, is currently holding its annual meeting. This commission is made up of delegates by the governments of the two States, and the revocation of water rights licences likewise falls within their competence. We must do everything possible to stop this harmful, cross-border environmental pollution; therefore I call upon the Austro-Hungarian Water Commission, and thus indirectly on the governments of the two Member States in question - in which I request the assistance of Parliament - to revoke, effective immediately, the water rights licences of those factories which are polluting the river.
Madam President, as we celebrate 50 years of European values and fundamental principles, democracy in a candidate Member State is struggling to survive. The elected Government of Turkey is openly threatened by the country's biggest enemy, its army generals. The Turkish army, instead of protecting democracy, is set on a course to destroy it. Irrespective of our personal stance on Turkey's accession to the EU, it is to our benefit and to the benefit of the Turkish people that Turkey continues its reform process. It is our duty to support the political powers of Turkey, represented today by Mr Erdogan's Government, in their fight against the anachronistic armed forces, represented by Chief of Staff General Buyukanit. I call upon the President of this House to make a statement as soon as possible to express our strong support for the Government of Turkey and our dismay at the interference of the army in the politics of the country.
The European Parliament's message to the Turkish army generals should be loud and clear: 'Keep to your barracks and stop your war on democracy'.
(SK) I have been following the situation concerning political prisoners in Cuba for quite some time. It was with pleasure that I received the news that several opposition groups had recently come up with a joint declaration in which they committed themselves to a united approach in the struggle for a peaceful transition to democracy on the island.
The signatories of the declaration include such well-known dissidents such as Oswaldo Payá from the Christian Democratic Movement for Liberation, Elizardo Sanchez from the Cuban Human Rights and National Reconciliation Commission, and Martha Beatriz Roque and René Gómez Manzano from the Assembly for the Promotion of Civil Society. The document was also signed by the members of the organisation set up by the wives of political prisoners, known as the Ladies in White.
A unified peaceful opposition is essential to pursuing the changes that are needed by the people. One must not overlook the fact that, despite some political and philosophical differences, these groups share the same goals, including respect for human rights, reconciliation, the release of political prisoners, non-violence and cooperation.
(SK) The purpose of my presentation is to warn European consumers who wear Chinese textile products. Regrettably, many of those products are coloured using azocolourants that do not meet the standards set in Directive 2002/61/EC on azocolourants.
When people wear such textile products, the azocolourants penetrate the body like silent killers and cause cancer. Just as recently as May 2006 the laboratories of an authorised entity operating in the town of Svit, Slovakia, tested a sample of 90 textile products for children randomly collected on the Slovak market, most of them imported from China, and found that every fifteenth product was hazardous.
One can reasonably assume that large batches of essentially identical textile goods are to be found on the markets of other EU Member States. As these are extremely dangerous products, I urge the Commission to take effective measures to shorten as much as possible the time between sample collection and the publishing of an alert in the RAPEX system. The 3.5 months or more that it now takes is long enough for the hazardous product to be sold out and disappear from the market. I find these facts disconcerting, and I strongly believe that we must not remain inactive.
(PL) Madam President, there is a saying that you can tell who your real friends are in a crisis. At the moment, Poland's soft fruit farmers are facing such a crisis because of the frosts that have hit Poland in recent weeks. Soon these farms and their families will sink into poverty. Poland's farmers are hoping for some support from the EU, and that someone will reach out with a helping hand. This is what should in fact happen, as that is what solidarity means, that is what being together and helping one another in difficulty means. Lech Wałęsa, who is present in this House today, could tell you much more about this. Help from the European Union will create a good climate and increase our citizens' regard for the EU. Here in this House, in the EU institutions, we need to develop instruments at EU level to help those countries, regions and industries that have been afflicted by natural disasters.
That concludes the item.